LIFE INSURANCE AGREEMENT

 

This agreement is made this 13th of October 2006, by and between Terex,
hereinafter referred to as “Employer,” Ronald M. DeFeo, hereinafter referred to
as “Insured,” and Andrea DeFeo, as Trustee of the Ronald M. DeFeo 1996 Life
Insurance Trust, hereinafter referred to as the “Trustee.”

 

WHEREAS, the parties entered into a life insurance arrangement on February 6,
2000 (the “First Arrangement”), documented by an Agreement dated February 6,
2000 (the “First Agreement”) and a Collateral Assignment dated February 6, 2000;
and

 

WHEREAS, the parties acknowledge and agree that, due to the passage of federal
legislation, the Employer could not lawfully satisfy its obligation under the
First Arrangement, to make premium payments as shown on Exhibit A to the First
Agreement and the parties previously modified that arrangement to comply with
applicable laws by mutual agreement; and

 

WHEREAS, the parties desire to formalize an alternative arrangement in order to
secure for each of the parties the benefits contemplated by the First
Arrangement;

 

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the parties agree that:

 

ARTICLE I—TERMINATION OF FIRST ARRANGEMENT

 

A.       The First Agreement dated February 6, 2000 is terminated due to
impossibility of performance, and pursuant to Articles 6 and 7 of the First
Agreement, the Trustee shall surrender to American General Life Insurance
Company (the “Insurer”) Insurance Policy No. U10011560L (the “First Policy”).

 

B.    Pursuant to Articles 6 and 7 of the First Agreement, the Trustee shall
repay to the Employer the cash value, if any, received by the Trustee upon the
surrender of the First Policy.

 

C.    Upon such repayment of the cash value of the First Policy, the Employer
shall release the Collateral Assignment, and the First Arrangement shall be
terminated.

 

ARTICLE II - PURCHASE OF LIFE INSURANCE

 

Employer owns Insurance Policy No. MH 003289 from American General Life
Insurance Company on the life of Insured in the initial face amount of
$10,000,000. Employer shall apply for a conversion of such policy of life
insurance from a term life policy to a universal life policy (the “Policy”). The
Policy shall continue to be owned by Employer.

 



ARTICLE III - PAYMENT OF PREMIUMS

 

A. Premium Payment by Employer. Premiums sufficient to keep in force the Policy
shall be paid by Employer. Employer's premium payments shall not cause the
Policy to be treated as a Modified Endowment Contract for federal income tax
purposes.

 

B. Premium Payment by Trustee. If Employer fails to pay the Policy premiums as
specified in Article II-A above, then Trustee may assume this obligation. If
such payments are made, the Policy rights shall be altered as described in
Article VII-A below.

 

C. The parties intend that this arrangement shall be subject to the “economic
benefit regime” of Treasury Regulation §1.61-22(d)-(g) for federal income tax
purposes. The language in this agreement shall be interpreted accordingly.

 

ARTICLE IV - EMPLOYER'S RIGHTS AND DUTIES

 

Employer and its successors and assigns shall own the Policy and shall have all
rights of ownership in the Policy. These rights may be exercised without the
consent of any other party, except as otherwise provided herein. Specifically,
and without limitation, the rights of Employer in the Policy, which rights may
be exercised without the consent of any other party, shall include:

 

A. The right to make and receive policy loans under the policy loan provisions
of the Policy, up to but not in excess of the Employer's portion of the Policy
proceeds as defined in Article VIII-A, as of the date of the loan.

 

B. The right to receive out of any amount payable on account of the death of the
Insured, an amount described in Article VIII.

 

C. The right to convey its interest in the Policy, after first offering this
interest to Trustee.

 

Employer hereby covenants with Trustee that it will not exercise any rights in
the Policy in any way that might impair or defeat the rights and interests of
Trustee, the Trustee’s designee, or the beneficiary under the Policy.

 

ARTICLE V - BENEFICIARY DESIGNATION

 

The Employer and the Trustee agree that the Employer and the Trustee of the
Ronald M. DeFeo 1996 Life Insurance Trust shall be designated as beneficiaries
to receive the Policy proceeds payable on Insured's death, as provided in
Article VIII of this agreement. This beneficiary designation shall not be
altered by the Employer without the consent of the Trustee. Any selection or
change of beneficiary must be made in writing and filed with American General
Life Insurance Company.

 

 

2



ARTICLE VI - POLICY CHANGES

 

A. Death Benefit Option Changes. Employer agrees that it shall not change the
Policy death benefit option without the written consent of Trustee.

 

B. Face Amount Changes. Employer shall not increase or decrease the face amount
of the policy without the written consent of Trustee.

 

ARTICLE VII - PARTIAL CASH WITHDRAWALS

 

Trustee shall not have the right to make cash withdrawals from the Policy.
Employer agrees not to make cash withdrawals from the Policy without the written
consent of Trustee.

 

ARTICLE VIII - DEATH BENEFIT

 

The parties agree that the beneficiary designation under the Policy shall
provide that upon the death of Insured the proceeds of the Policy shall be paid
as follows:

 

A. Employer's Portion of Death Benefit. Employer shall be paid an amount equal
to the greater of (1) the total premiums advanced on the policy by Employer as
of the date of death of the Insured, or (2) the total cash value on the
Insured's date of death, provided, however, that the greater amount shall be
reduced by any policy loans to Employer outstanding as of the date of death, and
by any partial cash withdrawals made by Employer. Prior to the payment of the
aforesaid amount to Employer, the total amount of any premiums paid by Insured
under the provisions of Article III-B above shall be paid to the Trustee of the
Ronald M. DeFeo 1996 Life Insurance Trust.

 

B. Trustee's Portion of Death Benefit. The balance of any amount payable on
account of the death of Insured, not paid pursuant to Article VIII-A above, and
not to exceed $10,000,000, shall be paid to the Trustee of the Ronald M. DeFeo
1996 Life Insurance Insurance Trust.

 

C. Any amount payable on account of the death of the Insured, in excess of the
amounts paid pursuant to Articles VIII-A and VIII-B above, shall be paid to the
Employer.

 

ARTICLE IX - ASSIGNMENT

 

Neither the Employer nor the Trustee may convey rights, interests or obligations
under this agreement without the prior written consent of the other party. No
rights, interests, or obligations may be conveyed under this Agreement to Ronald
M. DeFeo. Any conveyance or rights, interests or obligations under this
agreement shall be made subject to the terms of this agreement. This agreement,
and any amendments to it, shall be

 

3



binding upon Employer and Trustee, their heirs, legal representatives,
successors and assigns.

 

ARTICLE X – AMENDMENTS

 

This agreement may be altered, amended or modified, only by a written agreement
signed by Employer and Trustee.

 

ARTICLE XI – TERMINATION

 

This agreement shall terminate on the occurrence of any of the following events:
(a) twenty years from February 6, 2000, unless the Trustee and the Employer
consent in writing to approve earlier date; (b) dissolution of Employer; (c)
election of Trustee if Employer fails for any reason to pay the premium due on
the Policy, provided that any election to terminate this agreement under clause
(b) of this Article XI must be made within 90 days after failure to make the
required contribution; or (d) repayment in full by the Trustee to the Employer,
with consent of Employer, of the lesser of (i) the Policy cash value at the time
of repayment, or (ii) an amount equal to the total premium payments made by the
Employer pursuant to Article III of this Agreement, as of the time of repayment,
provided that upon receipt of such repayment Employer shall transfer the
ownership of the Policy to Trustee.

 

ARTICLE XII - INSURANCE COMPANY NOT A PARTY TO AGREEMENT

 

The American General Life Insurance Company is not a party to this agreement.
Performance of its contractual obligations in accordance with policy provisions
shall fully discharge American General Life Insurance Company of all liability.

 

ARTICLE XIII - GOVERNING LAW

 

The laws of the State of Connecticut shall govern this agreement.

 

ARTICLE XIV - ENTIRE AGREEMENT

 

This agreement represents the final and entire agreement between the parties,
and supersedes all prior or contemporaneous agreements, express or implied,
written or unwritten, concerning the subject matter herein.

 

 

 

 

4



IN WITNESS WHEREOF, the parties have set their hands and seals hereunto on the
day and year first above written, the Employer by its duly authorized officer.

 

TEREX CORPORATION:

 

BY: /s/Eric I Cohen

 

Name: Eric I Cohen

 

Title: Senior Vice President

 

 

RONALD M. DeFEO

 

BY: /s/Ronald M. DeFeo

 

Ronald M. DeFeo

 

 

ANDREA DEFEO, AS TRUSTEE OF THE RONALD M. DEFEO

1996 LIFE INSURANCE TRUST

 

BY: /s/Andrea DeFeo

 

Andrea DeFeo

 

 

 

5

 

 